







Exhibit 10.1


FORM OF
CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”), dated as of this _____ day
of ___________ 2019 (the “Effective Date”), is by and between
_____________________ (the “Executive”), and Element Solutions Inc, a Delaware
corporation, and any successor to its business and/or assets (the “Company”).
WHEREAS, the Company, as a publicly-held corporation, recognizes that the
possibility of a Change in Control (as defined herein) may exist, and that such
possibility and the uncertainty and questions which it may raise among
management may result in the departure or distraction of certain key employees
in the performance of their duties, to the detriment of the Company and its
stockholders;
WHEREAS, the Company considers it to be in the best interests of the Company and
its stockholders to reinforce and encourage the continued attention, dedication
and availability of key employees to the Company’s business, without
distraction, in the event that any third-party expresses its intention to take
action which could result in a Change in Control of the Company; and
WHEREAS, the Executive serves as a key employee of the Company.


NOW, THEREFORE, in consideration of the foregoing and other respective covenants
and agreements of the parties herein contained, the adequacy and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows:


1.Term of Agreement. The term of this Agreement (the “Term”) shall commence on
the date first set forth above and shall end on January 1, 2022, and shall
continue in effect for successive periods of one (1) year thereafter unless
either the Company or the Executive gives written notice of intent to terminate
the Agreement one (1) year prior to the expiration of the then-current term of
this Agreement. The Company is precluded from giving notice of intent to
terminate within six (6) months of a Change in Control or at any time at which a
Change in Control with an identified party is under serious consideration. If a
Change of Control shall have occurred during the Term, the Term shall expire on
the last day of the twenty-fourth (24th) month following the month in which such
Change in Control occurred.
2.Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants in
Section 10 and the execution of the general release of claims referred to in
Section 21 of this Agreement, the Company, under the conditions described
herein, shall pay the Executive the Termination Payment, and the other payments
and benefits described herein. No Termination Payment shall be payable under
this Agreement unless there shall have been a Qualifying Termination. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any rights to be retained in the
employ of the Company.
3.Definitions. As used herein, the terms identified below shall have the
meanings indicated:


(a)“Annual Bonus Plan” shall mean, for the Executive, the plan or arrangement of
the Company providing cash-denominated bonuses, on an annual basis, for Company
and/or business unit performance during the applicable year in which the
Executive participates.
1



--------------------------------------------------------------------------------









(b)“Award” shall mean any cash award or stock-based award granted or to be
granted to the Executive under any Annual Bonus Plan or Incentive Plan.
(c)“Benefit Continuation” shall mean, subject to the continued co-payment of
premiums by the Executive, the continued participation for the Executive and his
or her eligible dependents in the Company’s Benefit Plans, upon the same terms
and conditions in effect from time to time for active employees of the Company,
as determined in good faith by the Company.
(d)“Benefit Continuation Period” shall mean a period equal to 18 months.
(e)“Benefit Plans” shall mean all medical and dental benefit plans of the
Company and any group life insurance, group accident insurance and group
disability insurance plans of the Company, in each case, as may be in effect
from time to time.
(f)“Board” shall mean the Company's Board of Directors.
(g)“Cause” for termination by the Company of the Executive’s employment shall
mean the definition of such term as defined in any effective employment
agreement between the Company and the Executive as of the Date of Termination;
otherwise, Cause shall mean any of the following:


(i)the willful and continuous failure by the Executive to substantially perform
the Executive's duties with the Company (other than any such failure resulting
from the Executive's incapacity due to physical or mental illness) thirty (30)
days after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive's duties;


(ii)willful misconduct or gross negligence by the Executive provided (A) the
Board has determined that the resulting harm to the Company from the Executive's
willful misconduct or gross negligence cannot be adequately remedied, or (B) the
Executive fails to correct any resulting harm to the Company within thirty (30)
days after a written demand for correction is delivered to the Executive by the
Board which specifically identifies both the manner in which the Board believes
that Executive has engaged in willful misconduct or gross negligence and an
appropriate method of correcting any resulting harm to the Company;


(iii)the Executive's conviction of or the entering of a plea of guilty or nolo
contendere to the commission of a felony or any crime involving moral turpitude,
dishonesty, fraud, embezzlement, theft or financial impropriety; or


(iv)a material and willful violation by the Executive of the Company’s rules,
policies or procedures, or of the law, which results in material economic harm
to the Company.


Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of the resolution duly adopted by the affirmative vote of the
majority of the votes entitled to be cast at a meeting at which a quorum is
present or unanimous consent of the Board so finding.


2



--------------------------------------------------------------------------------









(h)“Change in Control” shall mean, after the Effective Date, the occurrence of
any of the following:


(i)any Person becomes the “beneficial owner,” as such term is defined in Rule
13d-3 under the Exchange Act, directly or indirectly, of more than 30% of either
(A) the then outstanding shares of common stock of the Company (the “Outstanding
Common Stock”) or (B) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”)(the foregoing beneficial
ownership hereinafter being referred to as a “Controlling Interest”); provided,
however, that the following acquisitions and beneficial ownership shall not
constitute Changes in Control pursuant to this Agreement: (v) any acquisition
directly from the Company; (w) any acquisition by the Company or a “subsidiary
corporation” as defined in Section 424(f) of the Code, or any successor
provision (each, a “Subsidiary”); (x) any acquisition by any Person that as of
the Effective Date beneficially owns a Controlling Interest; (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its Subsidiaries; or (z) any acquisition that is a
Business Combination, as described in subsection (ii) below; or
(ii)the consummation of a reorganization, merger, share exchange or
consolidation (a “Business Combination”), unless in each case following such
Business Combination:


(A)all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors or other governing body, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such transaction owns the Company through one or more
subsidiaries); 
(B)no individual, entity or group (excluding any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 30% of,
respectively, the then outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity entitled to vote generally in
the election of directors or other governing body of the entity resulting from
such Business Combination, except to the extent that such individual, entity or
group owned more than 30% of the Outstanding Common Stock or Outstanding Voting
Securities prior to the Business Combination; and
(C)at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
individuals who constituted the Board as of the Effective Date and at the time
of the execution of the initial agreement, or of the action of the Board,
approving such Business Combination; or
3



--------------------------------------------------------------------------------









(iii)the Company shall sell or dispose of all or substantially all of the
property and assets of the Company (in one transaction or a series of
transactions).


For purposes of the definition in Section 3(h)(ii)(B), Persons will not be
considered to be acting as a “group” solely because they purchased stock of the
Company at the same time, or as a result of the same public offering. However,
persons will be considered to be acting as a “group” if they are owners of an
entity that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. If a person, including
an entity, owns stock in both an entity and the Company and such entity enters
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholder will be considered to be acting
as a “group” with other shareholders in the entity prior to the transaction
giving rise to a Change in Control and not with respect to its ownership
interest in the Company.


(i)“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, including codifications and rules thereunder and successor
provisions and rules thereto.
(j)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated by the Treasury Department and the
Internal Revenue Service thereunder.
(k)“Date of Termination” shall mean, unless otherwise agrees by the Executive
and the Company, (i) if the Executive’s employment is terminated by the
Executive for Good Reason and the Company has failed to cure the condition
giving rise to Good Reason within the prescribed 30-day period, a date that is
within sixty (60) days of the last day of such cure period, or (ii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or the date set forth in such notice, as
applicable, which, in the event of a termination by the Executive without Good
Reason, shall be less than thirty (30) days after such Notice of Termination.
(l)“Effective Date” means the date set forth in the first paragraph of this
Agreement.
(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)“Good Reason” for termination by the Executive of the Executive’s employment
means the definition of such term as defined in any effective employment
agreement between the Company and the Executive as of the Date of Termination;
otherwise, Good Reason shall mean one or more of the following conditions
without the written consent of the Executive, unless such condition is corrected
by the Company prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:


(i)a material diminution in the Executive’s authority, duties or
responsibilities as in effect at any time during the six (6) months immediately
prior to a Change in Control (other than, if applicable, any such change
directly and solely attributable to the fact that the Company is no longer
publicly owned);


(ii)a material decrease in the Executive’s annual base salary or the failure to
increase the Executive’s annual base salary substantially in accordance with
increases given to other similarly situated employees of the Executive’s
employer;


(iii)a relocation of the Executive’s primary work location more than 30 miles
from the Executive’s primary work location at the time of such requested
relocation;


4



--------------------------------------------------------------------------------









(iv)failure to continue any Annual Bonus Plan, Incentive Plan or other
arrangement (including, but not limited to, the 2013 Plan) in which the
Executive is participating at the time of a Change in Control (or to substitute
and continue other plans or arrangements providing the Executive with
substantially the same benefits), or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce his or her benefits under any such Annual Bonus Plan, Incentive Plan or
other arrangement;


(v)any action or inaction that constitute a material breach by the Company of
any agreement under which the Executive provides services; or


(vi)the failure of the Company to obtain the binding agreement of any successor
to the Company expressly to assume and agree to fully perform the Company’s
obligations under this Agreement, as contemplated in Section 18 hereof.


(o)“Incentive Payment” shall have the meaning as set forth in Section 4.
(p)“Incentive Plan” shall mean each plan, policy, program or arrangement,
including, but not limited to, the 2013 Plan, adopted or maintained by the
Company pursuant to which equity-based awards or short- or long-term cash awards
may be granted to the Executive, as may be amended and/or restated from time to
time, other than the Annual Bonus Plan.
(q)“Notice of Termination” shall have the meaning set forth in Section 22.
(r)“Person” means an individual, corporation, partnership, limited liability
company, association, trust, other entity, group or organization including a
government authority.
(s)“PPACA” shall mean the Patient Protection and Affordable Care Act of 2010 and
the related regulations and guidance promulgated thereunder.
(t)“Qualifying Termination” shall have the meaning as set forth in Section 6.
(u)“Termination Factor” shall mean a factor equal to 2.
(v)“Termination Payment" shall have the meaning as set forth in Section 7.
(w)“Total Payments” shall have the meaning as set forth in Section 9.
(x)“2013 Plan” shall mean the Element Solutions Inc Amended and Restated 2013
Incentive Compensation Plan, as amended and/or restated from time to time, and
any successor plan thereto.


4.Incentive Payment. In the event of a Change in Control during the Executive’s
employment with the Company, the Executive shall be entitled to receive an
“Incentive Payment.” Subject to the terms hereof, such Incentive Payment will be
made in a lump-sum cash payment sixty (60) days following the date of the Change
in Control or as soon as administratively practicable thereafter but in no event
later than 2 1/2 months after the close of the year in which the Change in
Control occurs. The Incentive Payment shall equal the Executive’s short- or
long-term target cash bonus Awards otherwise payable under the terms of any
Incentive Plan based on full and immediate vesting of the Awards as of the date
of the Change in Control, assuming for this purpose attainment of 100% of any
applicable target.
5



--------------------------------------------------------------------------------









5.Stock Rights. Notwithstanding anything to the contrary contained in any
Incentive Plan or any Award agreement between the Company and the Executive (but
subject to the provisions of Section 27(d) hereof), upon the occurrence of a
Change in Control during the Executive’s employment with the Company, any
non-qualified stock options, incentive stock options, stock appreciation rights,
restricted stock, performance shares, performance units, restricted stock units
and other equity or equity-based Awards granted by the Company to the Executive
and outstanding on the date of the Change in Control, shall become immediately
vested and exercisable in full.
6.Qualifying Termination. Benefits become payable under Sections 7 and 8 below
only if the Executive experiences a “Qualifying Termination.” A Qualifying
Termination shall occur on the later of the following events, provided both such
events occur: (1) the Company terminates the Executive’s employment without
Cause or the Executive terminates his or her employment for Good Reason,
provided that such termination of employment (be it without Cause or for Good
Reason) occurs either during the six (6) months prior or within two (2) years
following the date of a Change in Control and (2) a Change in Control occurs.
For purpose of a Qualifying Termination involving Good Reason, the Executive
must provide the Company with a Notice of Termination within ninety (90) days of
the initial existence of a condition constituting Good Reason and afford the
Company thirty (30) days in which to remedy the condition. If the Company
remedies the condition during the prescribed 30-day period and the Executive
terminates employment, the Executive will not be deemed to have terminated his
or her employment for Good Reason for purposes of this Section 6. If the Company
fails to cure the condition within the prescribed 30-day period, then the
Executive must exercise the right to terminate his or her employment for Good
Reason within sixty (60) days thereafter, in order for the termination to be for
Good Reason for purposes of this Section 6.
7.Termination Payment. Except as described below, the Executive shall receive a
“Termination Payment” immediately upon the occurrence of a Qualifying
Termination or as soon as administratively possible thereafter. The Termination
Payment shall be subject to deductions for customary withholdings, including,
without limitation, federal and state withholding taxes and social security
taxes. Subject to all other provisions of this Agreement, including Sections 10,
21 and 24 hereof, the Termination Payment shall equal the sum of the following
amounts:
(a)All previously earned and accrued but unpaid base salary up to the Date of
Termination of the Executive's employment;
(b)An amount equal to the Termination Factor multiplied by the Executive's
annual base salary as of the Date of Termination of the Executive's employment,
or, if higher, the Executive’s annual base salary immediately prior the date of
the occurrence of the condition giving rise to Good Reason; and
(c)An amount equal to the Termination Factor multiplied by the Executive’s
annual target incentive Award under any Annual Bonus Plan for the year in which
the Date of Termination occurs, or, if higher, the Executive’s annual target
incentive Award under any Annual Bonus Plan in effect immediately prior to the
date of the occurrence of the condition giving rise to Good Reason, in each case
assuming for this purpose attainment of 100% of any applicable target.


8.Continuation of Benefits. Subject to Section 21, for a period commencing as
soon as practicable after a Qualifying Termination until the expiration of the
Executive’s Benefit Continuation Period, the Executive shall receive the
following benefits (including the right to reimbursements):


6



--------------------------------------------------------------------------------









(a)the Executive shall be eligible for Benefit Continuation, which shall be
provided concurrently with any health care benefit required under COBRA.
Notwithstanding the foregoing, if the Company’s providing Benefit Continuation
would violate the non-discrimination rules applicable to non-grandfathered
plans, or would result in the imposition of penalties under the PPACA, the
Company shall have the right to amend this Section 8(a) in a manner it
determines, in its sole discretion, to comply with the PPACA;
(b)the Company shall pay all reasonable legal fees and related expenses incurred
by the Executive: (i) as a result of the Executive’s Qualifying Termination;
(ii) in seeking to obtain or enforce any right or benefit provided by this
Agreement (including all fees and expenses and/or arbitration administrative
costs, if any, incurred in contesting or disputing any such termination or
incurred by the Executive in seeking advice in connection therewith); and/or
(iii) in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code, and any
payment or benefit provided hereunder; and
(c)the Company shall make available to the Executive, at the Company’s expense,
outplacement counseling. The Executive may select the organization that will
provide the outplacement counseling; provided, however, that the Company’s
obligation to provide such benefits shall be limited to reasonable expenses.
This counseling must be used, if at all, no later than the end of the first
calendar year after the year of the Executive’s Date of Termination.


9.Cap on Certain Payments by the Company; Payment Procedures.
7



--------------------------------------------------------------------------------









(a)Notwithstanding any provision in this Agreement, in the event that any
payment or benefit of any type by the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including, without limitation, the Termination Payment, being hereinafter
referred to as the “Total Payments”), would exceed the greatest amount that
could be paid to the Executive without the Executive incurring an excise tax
imposed by Section 4999 of the Code (or any similar tax that may be imposed),
then the Total Payments to the Executive under this Agreement (or any other
Annual Bonus Plan, Incentive Plan, Award agreement or other arrangement) shall
be reduced (or appropriately adjusted) to the maximum amount which may be paid
without the Executive becoming subject to such excise tax, but only if the net
after-tax proceeds of such reduced amount would be greater than the net
after-tax proceeds (taking into account the excise tax) of the unreduced Total
Payments. If a reduction in the Total Payments is required under this Section
9(a), the Total Payments shall be reduced by the Company in its reasonable
discretion in the following order: (i) reduction of any cash payment; (ii)
reducing of vesting acceleration of equity Awards; and (iii) reduction of other
benefits paid or provided. In the event that acceleration of vesting of equity
Awards is to be reduced, such acceleration of vesting will be cancelled in the
reversed order of the dates of grant for the equity Awards. If two or more
equity Awards are granted on the same date, each award will be reduced on a
pro-rata basis. The Executive shall be advised of the determination as to which
compensation will be reduced and the reasons therefor, and the Executive and his
or her advisors will be entitled to present information that may be relevant to
that determination. In no event will the Company pay any excise tax imposed by
Section 4999 of the Code or otherwise on behalf of the Executive. No amounts or
benefits which constitute nonqualified deferred compensation subject to Section
409A of the Code shall be forfeited or reduced pursuant to this Section 9 until
all amount and benefits not subject to Section 409A of the Code have been
forfeited, and reduction or forfeiture of amounts subject to Section 409A of the
Code shall be made first (to the extent necessary) out of payments and benefits
which are due at the latest future date.
(b)For purposes of determining whether any of the Total Payments will be subject
to the Excise Tax and the amount of such excise tax:


(i)All Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the excise tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing (the “Independent Advisors”) selected by the Company and
reasonably acceptable to the Executive, the Total Payments and benefits (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the excise tax.


(ii)The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Advisors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.


(c)For purpose of determining the amount of the net after-tax proceeds of the
reduced and unreduced Total Payments pursuant to Section 9(a), the Executive
shall be deemed (i) to pay federal income and employment taxes at the applicable
rates of federal income and employment taxation for the calendar year in which
the compensation would be payable; and (ii) to pay any applicable state or local
income taxes at the applicable rates of taxation for the calendar year in which
the compensation would be payable taking into account any effect on federal
income taxes from payment of state and local income taxes.


10.Non-Disclosure of Confidential Information and Noncompete.
(a)The Executive expressly recognizes and acknowledges that during the
Executive's employment with the Company, the Executive became entrusted with,
had access to, or gained possession of confidential and proprietary information,
data, documents, records, materials, and other trade secrets and/or other
proprietary business information of the Company that is not readily available to
competitors, outside third parties and/or the public, including without
limitation, information about (i) current or prospective customers and/or
suppliers and customer and supplier lists; (ii) employees, research, goodwill,
production, prices, costs, margin, and operating unit financial performance,
salaries and expertise, customer preferences, contact information, key contacts,
credit and purchasing history, and purchasing requirements and preferences;
(iii) business methods, processes, practices or procedures; (iv) computer
software and technology development; and (v) marketing, pricing strategies,
business plans, and business strategy including acquisition, merger and/or
divestiture strategies (collectively or with respect to any of the foregoing,
the "Confidential Information"). The Executive agrees, by acceptance of a
Termination Payment under this Agreement, to protect all Confidential
Information of the Company.
8



--------------------------------------------------------------------------------









(b)The Executive recognizes that the Company is engaged in the business of
research, development, manufacture and sale of chemicals and chemical products
in laboratory proportions (the "Company's Business") throughout the world (the
“Restricted Area”), which business requires for its successful operation the
fullest security of its Confidential Information of which the Executive acquired
or will acquire knowledge during the course of his or her employment.
(c)The Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his or her employment
with the Company and for a period equal to 18 months following any Date of
Termination which gives rise to a Termination Payment under Section 7 hereof,
regardless of how or why Executive’s employment terminates, directly or
indirectly, engage in, provide any services or advice to, contribute the
Executive’s knowledge to or invest, in whole or in part, in the Company’s
Business in the Restricted Area, provided, however, that the foregoing shall not
prohibit the Executive from owning two percent (2%) or less of the outstanding
equity securities of a publicly traded entity. Following any Date of
Termination, the Executive shall continue to be obligated under the Confidential
Information provisions of this Agreement not to use or to disclose Confidential
Information so long as it shall remain proprietary or protectable as
confidential or trade secret information. Following termination of his or her
employment for any reason, the Executive agrees to advise the Company of the
Executive’s new employer, work location and job responsibilities within ten (10)
days after accepting new employment and agrees to keep the Company so advised of
any change in the Executive’s employment for two (2) years following termination
of employment with the Company.
(d)The Executive acknowledges and agrees that the intention of this Section 10
is not to prevent the Executive from earning a livelihood, is reasonable in
geographic scope and duration and is necessary to protect the Company’s Business
and goodwill. The Executive and the Company acknowledge and agree that he/she/it
would not have entered into this Agreement without the restrictions contained in
this Section 10. The Executive agrees nothing in this Agreement would prevent
the Executive from earning a livelihood.
(e)The Executive's breach of this Section 10 shall relieve the Company of its
obligations (if any) to pay that portion of any Termination Payment described in
Sections 7(b) and 7(c) (the “Noncompete Payments”). In the event that the
Executive breaches this Section 10 after he or she has received a Termination
Payment, he or she shall immediately return the full amount of the Noncompete
Payments to the Company, with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code from the date the Executive received such
amounts. The Executive agrees that money damages for any breach or threatened
breach by the Executive of this Section 10 will be inadequate and therefore that
the Company shall be entitled to specific performance and/or injunctive relief
in addition to any other relief or remedy otherwise available at law or in
equity. The Company may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce this Section 10 or prevent a violation hereof and the Executive waives
any objection to the imposition of such relief.


11.At-Will Employment; No Mitigation.
(a)The Company and the Executive each acknowledges that the Executive's
employment is and shall continue to be at-will, as defined under applicable law.
This Agreement is not a contract of employment and does not guarantee the
Executive employment for any particular period of time. If the Executive's
employment terminates for any reason, the Executive shall not be entitled to any
payments, benefits, damages, Awards or compensation other than as provided by
this Agreement, or as may otherwise be available in accordance with the
Company's established employee plans and practices or other written agreements
with the Company at the time of termination.
9



--------------------------------------------------------------------------------









(b)If the Executive’s employment with the Company terminates following a Change
in Control, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company under
this Agreement. Except as set forth in Section 9, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.


12.Directors and Officers Coverage. To the extent permitted by applicable law,
the Company will maintain Director and Officer insurance for the benefit of the
Executive to the maximum extent and for the maximum duration provided under
applicable bylaws and insurance policies in effect as of the Date of
Termination.
13.Indemnification. The Company will advance expenses and indemnify the
Executive for all of the reasonable expenses incurred or damages paid or payable
with respect to a bona fide claim against the Executive, including settlement
payments, where such claim is based on actions or failures to act by the
Executive in his or her capacity as an employee of the Company.
14.General Reimbursement Procedure. To the extent that the Executive is entitled
to any reimbursements (or in-kind benefits) under this Agreement and the
procedures for such reimbursements (or in-kind benefits) are not otherwise set
forth herein, such reimbursements and provision of in-kind benefits shall be
made as soon as administratively practicable but in no event later than the end
of year following the year in which the expense or in-kind benefit was incurred
or provided.
15.Settlement of Disputes; Arbitration. All claims, disputes and other matters
in question between the parties arising under this Agreement, other than under
Section 10 hereof (which may be enforced by the Company through injunctive or
other equitable relief) shall be decided by arbitration in accordance with the
rules of the American Arbitration Association (“AAA”), unless the parties
mutually agree otherwise. The determination reached in such arbitration shall be
final and binding on both parties without any right of appeal of further
dispute. Execution of the determination by such arbitrator may be sought in any
court of competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall be conducted in accordance with the Rules of the AAA and the proceedings
shall be private and confidential.
The party seeking arbitration shall notify the other party in writing and
request the AAA to submit a list of 5 or 7 potential arbitrators. In the event
the parties do not agree upon an arbitrator, each party shall, in turn, strike
one arbitrator from the list, the Company having the first strike, until only
one arbitrator remains, who shall arbitrate the dispute. The arbitration hearing
shall be conducted within thirty (30) days of the selection of an arbitrator or
at the earliest date thereafter that the arbitrator is available. For purposes
of this Agreement, the prevailing party shall be the party that substantially
prevails in the action after the resolution of all claims. The arbitrator shall
retain jurisdiction of the dispute to determine any prevailing party issues.
10



--------------------------------------------------------------------------------









16.General Creditor. Any and all amounts payable hereunder to the Executive
shall be made from assets which shall continue, for all purposes, to be part of
the general, unrestricted assets of the Company; no person shall have nor
acquire any interest in any such asset by virtue of the provisions of this
Agreement. The Company's obligation hereunder shall be an unfunded and unsecured
promise to pay money in the future. To the extent that the Executive or any
person acquires a right to receive payments from the Company under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company; no such person shall have nor acquire
any legal or equitable right, interest or claim in or to any property or assets
of the Company.
17.Severability and Interpretation. In the event of a conflict between the terms
of this Agreement and any of the definitions or provisions in any Annual Bonus
Plan, Incentive Plan, Award agreement or otherwise, the terms of this Agreement
shall prevail. Whenever possible, each provision of this Agreement and any
portion hereof shall be interpreted in such a manner as to be effective and
valid under applicable law, rules and regulations. If any covenant or other
provision of this Agreement (or portion thereof) shall be held to be invalid,
illegal, or incapable of being enforced, by reason of any rule of law, rule,
regulation, administrative order, judicial decision or public policy, all other
conditions and provisions of this Agreement shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.
18.No Assignments. This Agreement shall inure to the benefit of, and be binding
upon, the Company, any successor and assigns of the Company, but neither this
Agreement nor any rights hereunder shall be assigned by the Executive.
19.Prior Agreements. Upon execution by both parties, with respect to change in
control provisions, this Agreement shall supersede and replace all prior
employment agreements, Award Agreements, severance agreements or otherwise
between the Company and the Executive, and this Agreement shall constitute the
entire agreement between the parties, except as expressly provided herein,
concerning the effect of a Change in Control on the employment relationship
between the Company and the Executive.
20.Entire Agreement. This Agreement represents the entire and integrated Change
in Control Agreement between the Executive and the Company and supersedes all
prior negotiations, representations and agreements, either written or oral, with
respect thereto. Should any other agreement, plan or arrangement between the
Company and the Executive or other officers or employees of the Company provide
for greater benefits upon a change in control, the terms of such other
agreement, plan or arrangement shall apply to the Executive on a “most favored”
basis.
21.General Release of Claims. In consideration of the covenants under this
Agreement and as a condition precedent to receiving any payments under this
Agreement, the Executive agrees to the execution and non-revocation of the
Company’s standard form of general release of claims in favor of the Company and
its affiliates, as in effect immediately prior to a Change in Control, within
sixty (60) days of the date of the Qualifying Termination or Change in Control,
whichever applicable. If the sixty (60) day period spans over two (2) calendar
years, any payments must be made in the later taxable year.
11



--------------------------------------------------------------------------------









22.Notice of Termination. After a Change in Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party to the other party
hereto in accordance with Section 23. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision of this Agreement relied upon and shall set forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Further, a Notice of Termination for Cause from the Company to the Executive is
required to include a copy of a resolution duly adopted by the affirmative vote
of the entire membership of the Board at a meeting of the Board which was called
and held for the purpose of considering such termination (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (i), (ii), (iii) or (iv) of the definition of “Cause” herein, and
specifying the particulars thereof in detail.
23.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as set forth in this Section 23, or to such other address
(including e-mail addresses) as may hereafter be notified by such party to the
other party. Notices and communications shall be effective at the time they are
given in the foregoing manner.


If to the Executive:
__________________________________


__________________________________


__________________________________





If to the Company:


Element Solutions Inc
Attn: General Counsel and Secretary
500 East Broward Blvd, Suite 1860
Ft. Lauderdale, FL 33394 


24.Amendments and Waivers. The Company may amend, terminate, or otherwise modify
this Agreement at any time in such a manner as it determines in its sole
discretion by written notice of intent to so amend, terminate, or modify the
Agreement at least six (6) months prior to the expiration of the then-current
term of this Agreement. Notwithstanding the foregoing, the Company is precluded
from giving notice of intent to amend, terminate or otherwise modify within six
(6) months of a Change in Control or at any time at which a Change in Control
with an identified party is under serious consideration; provided, however that
the parties may agree to amend, terminate, or otherwise modify this Agreement in
writing and signed by both parties hereto at any time.


25.Governing Law. The parties agree that this Agreement, and the general release
of claims referred to in Section 21, shall be interpreted in accordance with and
governed by the laws of the State of Delaware applicable to contracts executed
and performed within that State without regard to conflict of laws principles
which would require the application of any other jurisdiction. Subject to
Section 15, any action concerning this Agreement shall be brought in the courts
of the State of Delaware in New Castle County or the court of the United States,
District of Delaware, and each party consents to the venue and jurisdiction of
such courts. The parties agree to accept service of process in any manner
permitted by any such court or by hand delivery, registered or certified mail,
return receipt requested, postage pre-paid, or by overnight courier delivered to
the address of such party as provided in Section 23.


26.Headings. Section headings provided in this Agreement are for convenience
only and shall not be deemed to substantively alter the content of such
sections.


27.Section 409A Compliance. This Agreement is intended to comply with the
provisions of Section 409A of the Code and the regulations and guidance
promulgated thereunder. Without limiting the generality of the foregoing, the
Company and the Executive each agrees as follows:


12



--------------------------------------------------------------------------------









(a)Notwithstanding the foregoing, no payment of any payment or benefit under
this Agreement that constitute “non-qualified deferred compensation” within the
meaning of Section 409A of the Code shall be made solely upon the occurrence of
a Change in Control to the extent such Change in Control does not also qualify
as a “change in control event” under Section 409A of the Code and such payment
or benefit shall be paid on its otherwise scheduled payment date;
(b)Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of the Executive under this Agreement pursuant to the
Executive's termination of employment with the Company shall be delayed, to the
extent required so that taxes are not imposed on the Executive pursuant to
Section 409A of the Code, and shall be paid upon the earliest date permitted by
Section 409A(a)(2) of the Code;
(c)For purposes of this Agreement, the Executive's employment with the Company
will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A
of the Code;
(d)To the extent necessary to comply with the provisions of Section 409A of the
Code and the guidance issued thereunder: (i) reimbursements to the Executive as
a result of the operation of Sections 8 and 9 hereof shall be made not later
than the end of the calendar year following the year in which the reimbursable
expense is incurred and shall otherwise be made in a manner that complies with
the requirements of Section 409A of the Code, (ii) if Executive is a “specified
employee” (within the meaning of Section 409A of the Code), any reimbursements
to the Executive as a result of the operation of such sections with respect to a
reimbursable event within the first six (6) months following the Executive’s
Date of Termination which are required to be delayed shall be made as soon as
practicable following the date which is six (6) months and one (1) day following
the Executive’s Date of Termination (subject to clause (i) of this sentence);
and
(e)If the provisions of Section 5 are applicable to equity or equity-based
Awards subject to the provisions of Section 409A of the Code and the immediate
payment of the Awards contemplated by Section 5 would result in taxation under
Section 409A, payment of such Awards shall be made upon the earliest date upon
which such payment may be made without resulting in taxation under Section 409A
of the Code. For the avoidance of doubt, with respect to any equity or
equity-based Awards which are subject to Section 409A of the Code and which
comply with the permissible payment requirements of such section by providing
for payments pursuant to a fixed schedule, the application of Section 5, as
modified (to the extent required) by this Section 27(d), shall require that the
payment of such Awards continue upon such fixed schedule following the
Executive’s Date of Termination until the Award is fully vested.


[Signature Page Follows]




13



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
this ____ day of _______ 2019.


I UNDERSTAND THAT THIS AGREEMENT HAS A BINDING ARBITRATION PROVISION WHICH CAN
BE ENFORCED BY THE PARTIES.




ELEMENT SOLUTIONS INC
EXECUTIVE


By: ___________________________
Name:
Title:
By: ___________________________
Name:
Title:



14

